UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6199



DARRELL L. PADGETT,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. Elizabeth V. Hallanan,
Senior District Judge. (CR-91-166; CA-03-571-1)


Submitted:   July 15, 2004                 Decided:   July 21, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell L. Padgett, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Darrell L. Padgett appeals from the district court’s

adoption of the magistrate judge’s recommendation to deny Padgett’s

18 U.S.C. § 3582(c)(2) (2000) motion for reduction of his sentence.

Padgett based his motion on Amendment 591 to the United States

Sentencing Guidelines. Because our review of the record shows that

application of Amendment 591 would not change the calculation of

Padgett’s sentence, we grant leave to proceed in forma pauperis and

affirm the order of the district court.     We dispense with oral

argument, because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -